                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

HAKIM NASEER,

        Plaintiff,
                                                  Case No. 17-cv-509-jdp
   v.

NURSE MCARDLE, NURSE WATERMAN,
NURSE EDGE, LORI ALSUM, ICE PAYNE,
CINDY O’DONNELL, NURSE BETHEL,
AND MS. NEUROTH,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                              4/2/2020
        Peter Oppeneer, Clerk of Court                    Date
